Citation Nr: 0740163	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
residuals of shrapnel wounds to the neck, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an effective date earlier than August 30, 
2002, for the assignment of a 10 percent disability rating 
for residuals of shrapnel wounds to the neck.

4.  Entitlement to an effective date earlier than October 26, 
2000, for the grant of service connection and assignment of a 
70 percent disability rating for post-traumatic stress 
disorder (PTSD).

5.  Entitlement to an effective date earlier than October 26, 
2000, for the grant of a total disability rating based on 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

M.A. Herman, Senior Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that assigned a 10 percent disability evaluation 
for PTSD, after granting service connection for the same.  By 
a rating action dated in January 2003, the 10 percent 
disability rating assigned for PTSD was increased to 30 
percent, effective from October 26, 2000 (date of claim).  

In April 2004, the Board issued a decision that, in pertinent 
part, assigned a 70 percent disability evaluation for PTSD.  
In so deciding, the Board determined that the criteria to 
support a higher (100 percent) disability evaluation for PTSD 
had not been met.  A June 2004 rating decision implemented 
the Board's decision, assigning a 70 percent rating for PTSD 
from October 26, 2000, and granting TDIU from that date as 
well.

In June 2006, the United States Court of Appeals for Veterans 
Claims (Court) vacated that part of the Board's April 2004 
decision that denied an initial disability rating greater 
than 70 percent for PTSD.

In August 2004, the RO received a statement from the veteran 
disagreeing with the June 2004 rating decision.  As to his 
disagreement with the 70 percent rating for PTSD, that is not 
the appropriate subject of a notice of disagreement (NOD).  
The RO did not make a decision with which the veteran could 
disagree; rather, the RO was merely implementing the Board's 
decision assigning such a rating.  As discussed above, the 
veteran appealed the Board's decision, and the issue of the 
initial rating for PTSD has been vacated and remanded to the 
Board from the Court.

However, in the June 2004 rating decision, the RO did choose 
the effective date for the assignment of the 70 percent 
rating for PTSD and the grant of the TDIU.  The veteran's NOD 
is therefore valid as to these two issues.  

This appeal also stems from a February 2004 rating decision 
that granted a 10 percent disability evaluation for the 
service-connected residuals of shrapnel wound to the neck, 
effective August 30, 2002.  That same month, the veteran 
filed a NOD arguing, in part, that the rating for the 
residuals of the shrapnel wound to the neck should be higher 
than 10 percent and the effective date should be prior to 
August 30, 2002.  A statement of the case on these issues was 
issued in November 2004, and the veteran filed his appeal the 
following month.  

The Board remanded all the aforementioned matters in May 
2007.  The Board noted that the complete record was not 
available for review (only the temporary file was available), 
and that it was unclear at that time which issues were in 
appellate status and what development was necessary.  The 
temporary and permanent files have since been located and are 
now before the Board; and, to that extent, the record appears 
complete.  It is now apparent that all the discussed matters 
remain on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, despite the extensive procedural history of 
this case, it must again be remanded.  The RO/AMC did not 
comply with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  When the Board remanded the claim in May 2007, 
the RO/AMC was instructed, in pertinent part, to schedule the 
veteran for VA examinations to determine the severity of his 
PTSD and residuals of the shrapnel wound to the neck, if such 
examination had not been conducted since December 2003.  A 
review of the record shows that the veteran's last VA 
examination of these disabilities was in December 2003.  
There is also no indication that the RO/AMC made any attempt 
to schedule the veteran for said examinations.  The Board 
therefore has no choice but to remand this case to schedule 
the veteran for a VA psychiatric examination and an 
examination to determine the severity of the residuals of the 
shrapnel wounds of the neck.  

Further, in compliance with the Board's May 2007 remand, the 
RO/AMC obtained copies of the veteran's medical records from 
the VA medical facility in Poplar Bluff dated between June 
2003 and May 2007.  The RO last adjudicated the claims on 
appeal (issues #1, #2, and #3) in June 2004.

If a SOC or Supplemental Statement of the Case (SSOC) is 
prepared before the receipt of further evidence, a SSOC must 
be issued to the veteran, as provided in 
38 C.F.R. § 19.31 (2007), unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  38 
C.F.R. § 19.37(a) (2007).  In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and is clearly relevant to the issue 
because it provides medical evidence regarding the veteran's 
claimed conditions.  The veteran did not provide a waiver of 
agency of original jurisdiction (AOJ) consideration of these 
medical records.  Therefore, in accordance with 38 C.F.R. § 
19.37(a), the case is returned to the RO for readjudication 
and the issuance of a SSOC.

Finally, the Board's May 2007 remand order included the 
instruction to provide the veteran with a statement of the 
case (SOC) as to the issues of entitlement to an effective 
date earlier than October 26, 2000, for the grant of service 
connection and assignment of a 70 percent disability rating 
for PTSD, and entitlement to an effective date earlier than 
October 26, 2000, for the grant of a TDIU.  Both these issues 
were found to be in appellate status based on the finding 
that an August 2004 statement from the veteran clearly 
disagreed with the June 2004 rating decision that assigned 
those effective dates.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  To date, the veteran has yet to be 
provided an SOC on these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records 
dated from May 2007 to the present should 
be requested from the VA facility located 
in Poplar Bluff.  

2.  After obtaining the above VA medical 
records, the veteran should be afforded a 
VA psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, to include a copy 
of this Remand, must be made available to 
and be reviewed by the examiner.  
Sufficient evaluations should be scheduled 
to evaluate the veteran's symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should identify the nature, 
frequency, and severity of all current 
manifestations of PTSD.  In addition, the 
examiner should provide a global 
assessment of functioning score (GAF) with 
an explanation of the significance of the 
score assigned as pertains to his service-
connected PTSD and its manifestations.  
The rationale for all opinions expressed 
must be provided.

3.  Schedule the veteran for such an 
examination to ascertain the current 
severity of the residuals of the shrapnel 
wounds to the neck.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Sufficient evaluations should 
be scheduled to evaluate the veteran's 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should note whether there is 
visible or palpable tissue loss; gross 
distortion or asymmetry of one, two, or 
three or more features or paired sets of 
features (nose, chin, forehead, eyes 
(inclusive of eyelids), ears (auricles), 
cheeks, and lips); a scar five or more 
inches (13 or more centimeters) in length; 
a scar at least one-quarter inch (0.6 
centimeters) wide at the widest part; 
surface contour of a scar elevated or 
depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square 
inches (39 square centimeters); skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 square centimeters); 
underlying soft tissue missing in an area 
exceeding six square inches (39 square 
centimeters); and/or skin indurated and 
inflexible in an area exceeding six square 
inches (39 square centimeters).

Photographs of any scarring and/or 
disfigurement should be taken.

4.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), have been 
completed, the RO/AMC should readjudicate 
the claims for: 

* An initial rating higher than 70 
percent for PTSD, to include entitlement 
to an extraschedular rating; 

* A rating higher than 10 percent for 
residuals of shrapnel wounds to the neck; 
and 

* An effective date earlier than August 
30, 2002, for the grant of a 10 percent 
rating for residuals of shrapnel wounds 
to the neck.

If such action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
case should be returned to this Board for 
further appellate review, if in order.

5.  The RO/AMC must also provide the 
veteran a statement of the case (SOC) as 
to the issues of entitlement to an 
effective date earlier than October 26, 
2000, for the grant of service connection 
and assignment of a 70 percent disability 
rating for post-traumatic stress disorder 
(PTSD), and entitlement to an effective 
date earlier than October 26, 2000, for 
the grant of a total disability rating 
based on individual unemployability 
(TDIU).

The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

